Macfarlane, J. {dissenting).
— I do not concur in the opinion of the majority nor the result reached. On the former appeal in this case it was said by Judge Thomas in discussing the question of the duty of the master in respect of making and promulgating suitable rules for the protection of his servants while in the discharge of their duties: “And it seems to be well settled also that rules adopted by the employees, not regularly prescribed, and obedience to which is not required by the company, will not excuse the company *138from, the performance of this duty.” I am of the opinion that this is a correct declaration of the law as applied to the facts in this case and that the opinion of the majority expressed by Barclay, J., is inconsistent with it.
"While the master can not be held liable to one servant for injuries resulting to him through the negligence of a co-servant, in the circumstances and the relation of the servants to each other and to the common master, shown to have existed in this case, yet he was bound to the exercise of such reasonable care and diligence as will give them reasonable protection. These duties require as well the making and promulgating suitable rules and regulations, as to furnishing reasonably safe appliances and machinery and skilled and careful employees. The rule, therefore, is well settled that the master is responsible for the results of his own negligence in failing to make and promulgate proper rules and methods for the conduct of such of his business as may be of a complex and hazardous character. Reagan v. Railroad, 93 Mo. 348; Francis v. Railroad, 110 Mo. 394.
This principle, we understand, is not disputed; but it is said that if the employees adopt a custom, under which their duties are performed, which gives reasonable protection, there is no reason for a rule, by the master, embodying the same methods as those thus voluntarily adopted. To this [proposition I do not accede. A rule, unless enforced, is of no purpose in the way of protection. The enforcement of rules, only, makes them effective. The master alone has the authority to enforce • their observance. The laborers, among themselves, have no such authority, or any other effective means ef enforcing the observance of a • custom. So a custom has no more binding force, on an emyloyee, than has a rule which, with the master’s *139knowledge, is habitually disregarded. A rule unenforced secures no protection to employees. Barry v. Railroad, 98 Mo. 66. A custom permits a discretion by each employee. An authoritative rule leaves no discretion. The latter gives protection, the former allures into unexpected perils. Abel v. President, etc., 103 N. Y. 581; Ford v. Railroad, 124 N. Y. 493.
The evidence in this case tended to prove that the signal to stop the train was not given, as custom required, by plaintiff, who was charged with the duty of uncoupling the cars and who was exposed to the dangers incident thereto. We can not say that the negligent act of some other employee would have been committed had all engaged in the work been acting under, and been governed by, a rule formulated and enforced by the company, instead of one voluntarily adopted by the employees, for their mutual pretection, and having only such binding force as the care, competency, humanity or discretion of each might enjoin.
It may be correctly said that in making rules for the government of its employees, a railroad company is only bound to exercise ordinary care, and is not required to guard against every possible contingency that may arise. Berrigan v. Railroad, 131 N. Y. 582; Morgan v. Ore & Iron Co., 133 N. Y. 666; Barry v. Bailroad, supra. But it seems that the necessity for rules in handling cars in the yards of defendant at Chamois, was so manifest that the switchman had, by custom, adopted one which required the signals for moving the train to be given only by the one manipulating the machinery, and who was exposed to danger from improper or premature movements.
It seems very clear to me, also, considering the necessary dangers incurred in coupling cars, especially in the night time, that the observance of some such rule should have been authoritatively required.
*140We do not say that a custom, if known to the employees and sanctioned and enforced by the company, wrould not answer the purposes of a written or printed rule. Whether the master sanctioned and enforced the custom in question in this case' was a question for the jury.